Case 1:18-cv-05774-AT Document 281-2 Filed 04/28/21 Page 1 of 67




            EXHIBIT %
Case 1:18-cv-05774-AT Document 281-2 Filed 04/28/21 Page 2 of 67
     Case 1:18-cv-05774-AT Document 281-2 Filed 04/28/21 Page 3 of 67



                                                                      Page 1

1             IN THE UNITED STATES DISTRICT COURT
2             FOR THE NORTHERN DISTRICT OF GEORGIA
3                              ATLANTA DIVISION
4            Civil Action File No. 1:18-CV-05774-AT
5      - - - - - - - - - - - - - - - - - - - - - - -
6                               UNITED STATES,
7                                   Plaintiff,
8                                        v.
9                            NANCY ZAK, et al.,
10                                Defendants.
11     - - - - - - - - - - - - - - - - - - - - - - -
12
13                             VIDEOCONFERENCE
14                   VIDEO-RECORDED DEPOSITION OF
15
16                                DORIS WHITE
17
18                    Wednesday, March 17, 2021
19
20
21
22
23   Reported by:
24   SUSAN ASHE, CSR, RMR, CRR
25   Job No.:      4490775

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-05774-AT Document 281-2 Filed 04/28/21 Page 4 of 67



                                                                      Page 2

1
2
3
4
5
6
7                 Videoconference video-recorded
8    deposition of DORIS WHITE, taken remotely on
9    behalf of the Defendants, beginning at 9:32 a.m.,
10   on Wednesday, March 17, 2021, via Zoom, before
11   Susan Ashe, CSR, RMR, CRR.
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-05774-AT Document 281-2 Filed 04/28/21 Page 5 of 67



                                                                      Page 3

1    APPEARANCE OF COUNSEL:
2          On behalf of the Plaintiff and the Witness:
3                 U.S. DEPARTMENT OF JUSTICE, TAX DIVISION
4                 BY:     GREGORY Van HOEY, ESQ.
5                 P.O. Box 277, Ben Franklin Station
6                 Washington, D.C.            20044
7                 gregory.van.hoey@usdoj.gov
8                         -    and    -
9                 UNITED STATES OF AMERICA
10                BY:     CHRISTOPHER A. PAVILONIS, ESQ.
11                Special Trial Attorney - IRS
12                (Small Business/Self-Employed)
13                STOP C, Room 240
14                400 West Bay Street
15                Jacksonville, Florida               32202
16                (Via Videoconference)
17
18
19
20
21
22
23
24
25

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-05774-AT Document 281-2 Filed 04/28/21 Page 6 of 67



                                                                      Page 4

1    APPEARANCE OF COUNSEL (Continued):
2          On behalf of the Defendant Claud Clark III:
3                 CAPLIN & DRYSDALE, CHARTERED
4                 BY:      NILES A. ELBER, ESQ.
5                 One Thomas Circle, Northwest
6                 Suite 1100
7                 Washington, D.C.              20005
8                 (202) 862-5000
9                 nelber@capdale.com
10                (Via Videoconference)
11
12
13         On behalf of the Defendants EcoVest Capital,
14         Inc., Alan N. Solon, Robert M. McCullough,
15         and Ralph R. Teal, Jr.:
16                COVINGTON & BURLING LLP
17                BY:      MATTHEW MILLER, ESQ.
18                BY:      KANDYCE KOROTKY, ESQ.
19                850 10th Street, Northwest
20                Washington, D.C.              20001
21                (202) 662-6000
22                mmiller@cov.com
23                kkorotky@cov.com
24                (Via Videoconference)
25

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-05774-AT Document 281-2 Filed 04/28/21 Page 7 of 67



                                                                      Page 5

1    ALSO PRESENT:
2                   Clint Thomas
3                   Concierge Technician
4                   Veritext Legal Solutions
5
6                   Dan Reidy
7                   Videographer
8                   Veritext Legal Solutions
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-05774-AT Document 281-2 Filed 04/28/21 Page 8 of 67



                                                                      Page 6

1                                  CONTENTS
2    THE WITNESS
3    Doris White
4
5      BY MR. MILLER                                                          13
6      BY MR. ELBER                                                          272
7
8                                  EXHIBITS
9    DORIS WHITE
10   Exhibit No.                                                          Marked
11   Exhibit 467       IRS Notice
12                     ECOVEST-DOJ_1075006
13                     through -011                                           48
14   Exhibit 468       Conservation Easement
15                     Audit Techniques Guide
16                     (November 2016 Version)
17                     USPROD-0331881 through -970                            65
18   Exhibit 469       Conservation Easement
19                     Audit Techniques Guide
20                     (November 2020 Version)
21                     ECOVEST-DOJ_1676562
22                     through -685                                           68
23   Exhibit 470       IRS Starting or Proceeding
24                     with Conservation Easement
25                     USPROD-0332738                                         88

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-05774-AT Document 281-2 Filed 04/28/21 Page 9 of 67



                                                                      Page 7

1                         EXHIBITS (Continued)
2    DORIS WHITE
3    Exhibit No.                                                          Marked
4    Exhibit 471       10.5.2017 Georgia
5                      Easement Call Agenda
6                      USPROD-0332406 and -407                                97
7    Exhibit 472       11.9.2017 Georgia
8                      Easement Call Agenda
9                      USPROD-0332440 and -441                                99
10   Exhibit 473       6.7.2018 Georgia
11                     Easement Call Agenda
12                     USPROD-0332588 and -589                               107
13   Exhibit 474       Email Correspondence
14                     USPROD-0542984 and -985                               118
15   Exhibit 475       IRS PowerPoint "Introduction
16                     to Conservation Easements:
17                     Statutory Requirements &
18                     Qualified Conservation
19                     Contribution"
20                     January 2020
21                     ECOVEST-DOJ_1676947
22                     through -967                                          128
23
24
25

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-05774-AT Document 281-2 Filed 04/28/21 Page 10 of 67



                                                                       Page 8

1                          EXHIBITS (Continued)
2    DORIS WHITE
3    Exhibit No.                                                           Marked
4    Exhibit 476        8.13.2018 Correspondence
5                       USPROD-0120301                                        172
6    Exhibit 477        TMP Notice of Beginning
7                       of Administrative
8                       Proceedings
9                       ECOVEST-DOJ_1818828 and -829                          180
10   Exhibit 478        Initial Appointment Letter
11                      and Information Document
12                      Request Fax Transmission
13                      ECOVEST-DOJ_0390574
14                      through -582                                          182
15   Exhibit 479        Redacted Record
16                      USPROD-0377774                                        185
17   Exhibit 480        Penalties Documentation
18                      Fax Transmission
19                      ECOVEST-DOJ_1817967
20                      through -969                                          189
21   Exhibit 481        Form 886-A for
22                      Cypress Cove Marina, LLC
23                      ECOVEST-DOJ_1818874
24                      through -900                                          191
25

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-05774-AT Document 281-2 Filed 04/28/21 Page 11 of 67



                                                                       Page 9

1                          EXHIBITS (Continued)
2    DORIS WHITE
3    Exhibit No.                                                           Marked
4    Exhibit 482        Fraud Development Document
5                       USPROD-0123514 and -515                               197
6    Exhibit 483        IRS Correspondence to
7                       Diamond Grande Resort LLC
8                       ECOVEST-DOJ_1819181 and -182                          220
9    Exhibit 484        Email Correspondence
10                      USPROD-0114438 and -439                               260
11   Exhibit 485        United States' Response to
12                      Claud Clark's First Set of
13                      Interrogatories                                       276
14   Exhibit 486        Blank Form 872-AP
15                      No Bates                                              286
16
17
18               DIRECT THE WITNESS NOT TO ANSWER
19   Page/Line                      Page/Line                       Page/Line
20     88/10                          101/23                         113/8
21    115/6                           118/1                          120/11
22    121/2                           139/9                          141/10
23    141/23                          145/8                          145/20
24    154/4                           212/1
25       Multiple instructions pages 213 through 260

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-05774-AT Document 281-2 Filed 04/28/21 Page 12 of 67



                                                                      Page 196

1    would think that it is -- it could be proper, yes.
2            Q          Did you visit the Cypress Cove Marina
3    property?
4            A          I did.
5            Q          Why did you visit the property?
6            A          I went with the engineers.
7            Q          What did you hope to see or learn in
8    visiting the property?
9            A          It was my first time ever going to
10   visit properties.             So I didn't know what I was
11   looking at.          I was just there with the engineers.
12           Q          Did you learn anything useful on that
13   visit that helped in making your determinations
14   for the Cypress Cove case?
15           A          My determination for the Cypress Cove
16   case was based upon the documents that I had and
17   the engineers' appraisals.
18           Q          Did you fill out an Examining Officer
19   Activity "report" for Cypress Cove Marina?
20           A          Are you referring to that 9984?
21           Q          If that's the title of the form, did
22   you fill it out?
23           A          What form are you referring to?
24           Q          Did you fill out any activity report
25   for Cypress Cove Marina?

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-05774-AT Document 281-2 Filed 04/28/21 Page 13 of 67



                                                                      Page 197

1            A          There's a 9984 in the case file that
2    would be the activity report, yes.
3            Q          And there's an activity report in all
4    of the case files for all of the projects you've
5    worked on, completed or not completed.
6                       Is that correct?
7            A          Yes.
8                       MR. MILLER:          We're going to show you
9            Tab 62, which is USPROD-0123514.                       It will be
10           Exhibit 482.
11                      (Whereupon, Doris White Exhibit 482
12           was marked for identification.)
13           Q          What is this document, Ms. White?
14           A          That's a mandatory lead sheet, but
15   that's not my taxpayer.
16           Q          Understood.
17                      Are there different kinds of lead
18   sheets, or is there -- does "lead sheet"
19   necessarily refer to fraud?
20                      I ask because I see "Fraud
21   Development" right up here, front and center on
22   this document.
23           A          That's the mandatory lead sheet for
24   fraud development.
25           Q          So are there different kinds of lead

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-05774-AT Document 281-2 Filed 04/28/21 Page 14 of 67



                                                                      Page 198

1    sheets -- one for fraud development, one for
2    something else?
3            A          There are different types of mandatory
4    lead sheets.
5            Q          What are the different types of
6    mandatory lead sheets?
7            A          They differ.
8                       They -- it -- those forms -- those
9    mandatory lead sheets, they change as RGS is like
10   updated.
11                      Those forms come from RGS.                  So they --
12   at this time in 2018, this was a mandatory lead
13   sheet that was generated by RGS.
14                      So there could have been other ones at
15   that time.         There could have been one that was
16   called...what is it called?
17                      There's one for penalties, fraud....
18           Q          Can you recall any other mandatory
19   lead sheets that would be related to conservation
20   easement cases, other than the penalty one and the
21   fraud one?
22           A          I'm not going to say that these are
23   strictly related to conservation easement cases.
24   They're related to any case that's generated in
25   RGS, that's under audit.

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-05774-AT Document 281-2 Filed 04/28/21 Page 15 of 67



                                                                      Page 209

1    respect to Cypress Cove Marina?
2            A          I'm not, no.
3            Q          What's your view as to whether
4    penalties should be imposed on the charitable
5    contribution deduction claimed related to Cypress
6    Cove Marina?
7            A          I don't have a view.
8                       I just apply the law to the facts of
9    the case and make the determination for the
10   penalties.
11           Q          And the law as applied to the facts of
12   the case -- in light of that, should there be
13   penalties?
14           A          I think you apply the law to the
15   facts, and you determine whether penalties are
16   applicable in the case.
17                      MR. MILLER:          Kandyce, let's please
18           take down the Screen Share and let's turn to
19           another project.
20           Q          Ms. White, you worked on the Ocean
21   Grove case.
22                      Is that correct?
23           A          I didn't conduct the Ocean Grove
24   examination.
25           Q          What was your role in the Ocean Grove

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-05774-AT Document 281-2 Filed 04/28/21 Page 16 of 67



                                                                       Page 210

1    case?
2             A          That case was initially assigned to
3    me.     So I may have done some preliminary research
4    on that case, read the documents as they relate to
5    that case; but I didn't conduct -- I didn't
6    complete the examination.
7             Q          Who completed the examination?
8             A          When I left Exam, my GM, Ashley
9    Crumblin, stated to me that she was transferring
10   the case to Shemica Patterson, I believe.                            It
11   would have been either Shemica or Mary.
12                       So Shemica would have -- Shemica
13   Patterson would have completed the examination of
14   that case.
15                       So I don't know if she still has the
16   case or not.           I don't know if she completed it --
17   it could have been transferred to someone else.
18            Q          What's your view as to whether or not
19   the conservation easement in Ocean Grove was
20   properly valued?
21                       MR. Van HOEY:           I'm going to object on
22            the basis of 6103.
23                       We don't know whether it's an open or
24            closed case or not; and frankly, she didn't
25            work the case.

                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-05774-AT Document 281-2 Filed 04/28/21 Page 17 of 67



                                                                    Page 211

1                     So -- I mean, there could be an
2            impairment issue here; but we don't know,
3            because we don't know if it's opened or
4            closed.
5                     MR. MILLER:          Mr. Van Hoey, how are you
6            using "open or closed" in your objection?
7                     MR. Van HOEY:           The same way that the
8            witness was using it.
9                     MR. MILLER:          I've got to state my
10           disagreement with the objection.
11                    If you don't know whether it's open or
12           closed, I don't think that's a basis for
13           instructing the witness not to answer.
14                    If you knew that it was open, I'd
15           still disagree with it; but at least you
16           know that it's open.
17                      (Simultaneous speaking.)
18                    MR. Van HOEY:           Sorry for talking over
19           you there, Matt.            I didn't mean to.
20                    The problem is if I don't know whether
21           it's open or closed, I have to at least
22           protectively -- because there is a chance
23           that it's still open -- make the objection.
24                    MR. MILLER:          Are you going to instruct
25           her not to answer?

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-05774-AT Document 281-2 Filed 04/28/21 Page 18 of 67



                                                                    Page 212

1                     MR. Van HOEY:           Yes.
2                     MR. MILLER:          Then I'll just state my
3            disagreement that you can instruct a witness
4            not to answer for something that might be
5            open when a privilege might apply.
6                     But if you're instructing her not to
7            answer, I don't know if there's more to say
8            than that.
9                     Can I ask, though:              If a "NOPA" is
10           issued for a certain project, would you
11           treat that project as open or closed for
12           purposes of your objection?
13                    MR. Van HOEY:           Probably have to
14           consult with Mr. Pavilonis on that.
15                    My assumption would be:                If the agent
16           has closed it out and it's gone to the TEFRA
17           unit, as she says, in order to create
18           assessments to individuals, then it would be
19           closed.
20                    MR. MILLER:          Understood.
21                    I appreciate the dialogue about this,
22           even if we disagree.
23                    So I'm going to have several
24           questions.
25                    And Ms. White, counsel for the United

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-05774-AT Document 281-2 Filed 04/28/21 Page 19 of 67



                                                                      Page 213

1            States may have objections to these
2            questions.
3                        So I think I'll ask that one again,
4            because it may have gotten sort of lost
5            there.
6    BY MR. MILLER:
7            Q           Is it your view that the conservation
8    easement at issue in Ocean Grove was properly
9    valued?
10                       MR. Van HOEY:           I'll object on the
11           basis of 6103 and direct you not to answer.
12           Q           Is it the view of the IRS that the
13   conservation easement in the Ocean Grove -- for
14   Ocean Grove was properly valued?
15                       MR. Van HOEY:           Object on the basis of
16           6103.
17                       Direct you not to answer.
18           Q           Is it your view, Ms. White, that the
19   conservation easement at issue in Ocean Grove was
20   valued by a qualified appraiser?
21                       MR. Van HOEY:           Object on the basis of
22           6103.
23                       Direct you not to answer.
24           Q           Is it the view of the IRS, as far as
25   you know, Ms. White, that the conservation

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-05774-AT Document 281-2 Filed 04/28/21 Page 20 of 67



                                                                      Page 214

1    easement at issue in Ocean Grove was valued by a
2    qualified appraiser?
3                        MR. Van HOEY:           Object on the basis of
4            6103.
5                        Direct you not to answer.
6            Q           Ms. White, is it your view that the
7    appraisal prepared by Mr. Clark for the Ocean
8    Grove project was a qualified appraisal?
9                        MR. Van HOEY:           Object on the basis of
10           6103.
11                       Direct you not to answer.
12           Q           Ms. White, as far as you know, is it
13   the view of the IRS that the appraisal prepared
14   for the Ocean Grove project was a qualified
15   appraisal?
16                       MR. Van HOEY:           Object on the basis of
17           6103 and direct you not to answer.
18           Q           Ms. White, in your opinion, was the
19   conservation easement at issue for Ocean Grove --
20   did it protect significant conservation -- did it
21   serve significant conservation purposes?
22                       MR. Van HOEY:           Object on the basis of
23           6103.
24                       Direct you not to answer.
25           Q           Ms. White, as far as you know, is it

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-05774-AT Document 281-2 Filed 04/28/21 Page 21 of 67



                                                                      Page 215

1    the IRS's view that the project at issue, the
2    easement at issue in -- that the easement at issue
3    in the Ocean Grove project protects significant
4    conservation resources?
5                       MR. Van HOEY:           Object on the basis of
6            6103 and direct you not to answer.
7            Q          Ms. White, is it your view that the
8    conservation easement for Ocean Grove was
9    perpetual?
10                      MR. Van HOEY:           Object on the basis of
11           6103.
12                      Direct you not to answer.
13           Q          Is it the view of the IRS that the
14   easement at issue in Ocean Grove was perpetual?
15                      MR. Van HOEY:           Objection on the basis
16           of 6103.
17                      Direct you not to answer.
18           Q          Is it your view that the partnership
19   structure used for the Ocean Grove project was
20   proper under the code and regulations?
21                      MR. Van HOEY:           Object on the basis of
22           6103.
23                      Direct you not to answer.
24           Q          Is it the view of the IRS that the
25   partnership structure used for the Ocean Grove

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-05774-AT Document 281-2 Filed 04/28/21 Page 22 of 67



                                                                      Page 216

1    project was proper under the code and the
2    regulations?
3                       MR. Van HOEY:           Object on the basis of
4            6103.
5                       Direct you not to answer.
6            Q          Is it your view that the transaction
7    structure used for the Ocean Grove project was
8    proper under the code and the regulations?
9                       MR. Van HOEY:           Object on the basis of
10           6103.
11                      Direct you not to answer.
12           Q          Ms. White, is it your view that the
13   transaction structure used for Ocean Grove had
14   economic substance?
15                      MR. Van HOEY:           Object on the basis of
16           6103.
17                      Direct you not to answer.
18           Q          Is it the view of the IRS that the
19   transaction structure used for Ocean Grove had
20   economic substance?
21                      MR. Van HOEY:           Object on the basis of
22           6103.
23                      Direct you not to answer.
24           Q          Is it your view that the partnership
25   used for Ocean Grove had a valid business purpose?

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-05774-AT Document 281-2 Filed 04/28/21 Page 23 of 67



                                                                      Page 217

1                       MR. Van HOEY:           Object on the basis of
2            6103.
3                       Direct you not to answer.
4            Q          Is it the view of the IRS that the
5    partnership used -- or the partnerships used for
6    Ocean Grove had a valid business purpose?
7                       MR. Van HOEY:           Object on the basis of
8            6103.
9                       Direct you not to answer.
10           Q          Ms. White, is it your opinion that the
11   holding period claimed with respect to Ocean Grove
12   was proper?
13                      MR. Van HOEY:           Object on the basis of
14           6103.
15                      Direct you not to answer.
16           Q          Is it the view of the IRS that the
17   holding period claimed with respect to the Ocean
18   Grove project was proper?
19                      MR. Van HOEY:           Object on the basis of
20           6103.
21                      Direct you not to answer.
22           Q          Was the charitable contribution
23   deduction claimed with respect to Ocean Grove
24   allowable?
25                      MR. Van HOEY:           Object on the basis of

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-05774-AT Document 281-2 Filed 04/28/21 Page 24 of 67



                                                                      Page 218

1            6103.
2                       Direct you not to answer.
3            Q          Is it the IRS's position that the
4    charitable deduction claimed with respect to Ocean
5    Grove was allowable?
6                       MR. Van HOEY:           Object on the basis of
7            6103.
8                       Direct you not to answer.
9            Q          Should penalties be imposed on the
10   charitable contribution deduction claimed related
11   to Ocean Grove?
12                      MR. Van HOEY:           Object on the basis of
13           6103.
14                      Direct you not to answer.
15           Q          Is it the view of the IRS that
16   penalties should be imposed on the basis of the
17   charitable contribution deduction claimed with
18   respect to the Ocean Grove project?
19                      MR. Van HOEY:           Object on the basis of
20           6103.
21                      Direct you not to answer.
22           Q          In your view, Ms. White, as far as you
23   know, did EcoVest, Mr. Clark, or any of the
24   EcoVest parties commit fraud with respect to the
25   Ocean Grove project?

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-05774-AT Document 281-2 Filed 04/28/21 Page 25 of 67



                                                                      Page 219

1                       MR. Van HOEY:           Object on the basis of
2            6103.
3                       Direct you not to answer.
4            Q          Is it the view of the IRS that
5    EcoVest, Mr. Clark, or any of the EcoVest parties
6    committed fraud with respect to the Ocean Grove
7    project?
8                       MR. Van HOEY:           Object on the basis of
9            6103.
10                      Direct you not to answer.
11           Q          Ms. White, in your view, were any
12   statements made in connection with the Ocean Grove
13   project by EcoVest, EcoVest parties, Mr. Clark --
14   were any statements made that were false or
15   fraudulent?
16                      MR. Van HOEY:           Object on the basis of
17           6103.
18                      Direct you not to answer.
19           Q          And is the IRS aware of any statements
20   made in connection with the Ocean Grove project --
21   by EcoVest, EcoVest parties, or Mr. Clark -- that
22   were false or fraudulent?
23                      MR. Van HOEY:           Object on the basis of
24           6103.
25                      Direct you not to answer.

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-05774-AT Document 281-2 Filed 04/28/21 Page 26 of 67



                                                                      Page 220

1            Q          So we've spoken about the Cypress Cove
2    project, the Ocean Grove project.
3                       Ms. White, you also worked on a
4    project called "Diamond Grande."                      That's correct?
5            A          Yes.
6            Q          What's the current status of the
7    Diamond Grande project?
8            A          I don't have that case anymore.                      I
9    don't know the status.
10                      MR. MILLER:          Kandyce, could we please
11           show Tab 39.            And Tab 39 will be Exhibit
12           483, and the Bates number is
13           ECOVEST-DOJ_1819181.
14                      (Whereupon, Doris White Exhibit 483
15           was marked for identification.)
16           Q          And please let me know, Ms. White,
17   when you have that document available, either from
18   the Screen Share on Zoom or yourself on the shared
19   folder online.
20                      MR. MILLER:          Kandyce, can you please
21           scroll all the way down to the signature.
22           Q          Ms. White, do you see, either on the
23   shared screen or your own copy, that you signed
24   this letter?
25           A          Yes.

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-05774-AT Document 281-2 Filed 04/28/21 Page 27 of 67



                                                                      Page 221

1                       MR. MILLER:          And Kandyce, could you
2            now scroll back up to the first line of
3            text, right below "To whom it may concern."
4            Q          So Ms. White, this letter says that:
5                                 We've selected your Form 1065,
6                       U.S. return of Partnership Income,
7                       for examination for the tax period
8                       above.
9                       And it references the Diamond Grande
10   Resort LLC.
11                      Why was this selected for examination?
12           A          I wouldn't know that, why it was
13   selected for examination.
14                      That case was just assigned to me.
15           Q          Was the conservation easement used --
16   excuse me.
17                      Was the conservation easement for the
18   Diamond Grande Resort project properly valued, in
19   your view?
20                      MR. Van HOEY:           I'm going to object on
21           the basis of 6103.
22                      Again, if we don't know whether the
23           case is open or closed, I'm going to have to
24           direct her not to answer at this point.
25           Q          In the view of the IRS, was the

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-05774-AT Document 281-2 Filed 04/28/21 Page 28 of 67



                                                                      Page 222

1    conservation easement for the Diamond Grande
2    project properly valued?
3                        MR. Van HOEY:           Object on the basis of
4            6103.
5                        Direct the witness not to answer.
6            Q           In the view -- in your view,
7    Ms. White, was the conservation easement for the
8    Diamond Grande project valued by a qualified
9    appraiser?
10                       MR. Van HOEY:           Object on the basis of
11           6103.
12                       Direct you not to answer.
13           Q           Is it the view of the IRS that the
14   conservation easement for the Diamond Grande
15   project was valued by a qualified appraiser?
16                       MR. Van HOEY:           Object on the basis of
17           6103.
18                       Direct you not to answer.
19           Q           Is it your view that the appraisal
20   prepared for the Diamond Grande project was a
21   qualified appraisal?
22                       MR. Van HOEY:           Object on the basis of
23           6103.
24                       Direct you not to answer.
25           Q           What is the view of the IRS as to

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-05774-AT Document 281-2 Filed 04/28/21 Page 29 of 67



                                                                      Page 223

1    whether the appraisal prepared for the project was
2    a qualified appraisal?
3                       MR. Van HOEY:           Object on the basis of
4            6103.
5                       Direct you not to answer.
6            Q          What is your view as to whether the
7    conservation easement for the Diamond Grande
8    project protects significant conservation
9    purposes?
10                      MR. Van HOEY:           Object on the basis of
11           6103.
12                      Direct you not to answer.
13           Q          What is the view of the IRS as to
14   whether the conservation easement in Diamond
15   Grande protects significant conservation purposes?
16                      MR. Van HOEY:           Object on the basis of
17           6103.
18                      Direct you not to answer.
19           Q          What is your view as to whether the
20   conservation easement for Diamond Grande is
21   perpetual?
22                      MR. Van HOEY:           Object on the basis of
23           6103.
24                      Direct you not to answer.
25           Q          What is the view of the IRS with

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-05774-AT Document 281-2 Filed 04/28/21 Page 30 of 67



                                                                      Page 224

1    respect to whether the conservation easement for
2    Diamond Grande is perpetual?
3                       MR. Van HOEY:           Object on the basis of
4            6103.
5                       Direct you not to answer.
6            Q          What is your view as to whether the
7    partnership structure used for Diamond Grande was
8    proper under the code and regulations?
9                       MR. Van HOEY:           Object on the basis of
10           6103.
11                      Direct you not to answer.
12           Q          What is the view of the IRS as to
13   whether the partnership structure used for Diamond
14   Grande was proper under the code and regulations?
15                      MR. Van HOEY:           Object on the basis of
16           6103.
17                      Direct you not to answer.
18           Q          What is your view as to whether the
19   transaction structure used for Diamond Grande was
20   proper under the code and regulations?
21                      MR. Van HOEY:           Object on the basis of
22           6103.
23                      Direct you not to answer.
24           Q          What is the view of the IRS in terms
25   of whether or not the transaction structure used

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-05774-AT Document 281-2 Filed 04/28/21 Page 31 of 67



                                                                      Page 225

1    for Diamond Grande was proper under the code of
2    regulations?
3                       MR. Van HOEY:           Object on the basis of
4            6103.
5                       Direct you not to answer.
6            Q          What is your view, Ms. White, as to
7    whether or not the transaction structure for
8    Diamond Grande had economic substance?
9                       MR. Van HOEY:           Object on the basis of
10           6103.
11                      Direct you not to answer.
12           Q          What is the view of the IRS as to
13   whether the transaction structure used for Diamond
14   Grande had economic substance?
15                      MR. Van HOEY:           Object on the basis of
16           6103.
17                      Direct you not to answer.
18           Q          What is your view as to whether the
19   partnerships used in the Diamond Grande project
20   had a valid business purpose?
21                      MR. Van HOEY:           Object on the basis of
22           6103.
23                      Direct you not to answer.
24           Q          What is the view of the IRS as to
25   whether the partnerships used in the Diamond

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-05774-AT Document 281-2 Filed 04/28/21 Page 32 of 67



                                                                      Page 226

1    Grande project had a valid business purpose?
2                       MR. Van HOEY:           Object on the basis of
3            6103.
4                       Direct you not to answer.
5            Q          What is your view, Ms. White, as to
6    whether the holding period claimed with respect to
7    the Diamond Grande project was proper?
8                       MR. Van HOEY:           Object on the basis of
9            6103.
10                      Direct you not to answer.
11           Q          What is the view of the IRS as to
12   whether the holding period claimed with respect to
13   the Diamond Grande project was proper?
14                      MR. Van HOEY:           Object on the basis of
15           6103.
16                      Direct you not to answer.
17           Q          What is your view as to whether the
18   charitable contribution deduction claimed in the
19   Diamond Grande project was allowable?
20                      MR. Van HOEY:           Object on the basis of
21           6103.
22                      Direct you not to answer.
23           Q          What is the view of the IRS as to
24   whether the charitable contribution deduction
25   claimed in the Diamond Grande project was

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-05774-AT Document 281-2 Filed 04/28/21 Page 33 of 67



                                                                      Page 227

1    allowable?
2                       MR. Van HOEY:           Object on the basis of
3            6103.
4                       Direct you not to answer.
5            Q          What is your view, Ms. White, as to
6    whether penalties should be imposed based on the
7    charitable contribution deduction claimed related
8    to the Diamond Grande project?
9                       MR. Van HOEY:           Object on the basis of
10           6103.
11                      Direct you not to answer.
12           Q          What is the view of the IRS as to
13   whether penalties should be imposed based on the
14   charitable contribution deduction claimed related
15   to the Diamond Grande project?
16                      MR. Van HOEY:           Object on the basis of
17           6103.
18                      Direct you not to answer.
19           Q          What is your view as to whether
20   EcoVest or any of the EcoVest defendants committed
21   fraud -- or Mr. Clark -- with respect to the
22   Diamond Grande project?
23                      MR. Van HOEY:           Object on the basis of
24           6103.
25                      Direct you not to answer.

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-05774-AT Document 281-2 Filed 04/28/21 Page 34 of 67



                                                                      Page 228

1            Q          What is the view of the IRS as to
2    whether EcoVest, any of the EcoVest parties, or
3    Mr. Clark committed fraud with respect to the
4    Diamond Grande project?
5                       MR. Van HOEY:           Object on the basis of
6            6103.
7                       Direct you not to answer.
8            Q          What is your view as to whether or not
9    there were any false or fraudulent statements made
10   in connection with the Diamond Grande project?
11                      MR. Van HOEY:           Object on the basis of
12           6103.
13                      Direct you not to answer.
14           Q          And what's the opinion of the IRS as
15   to whether or not there were any false or
16   fraudulent statements made with respect to the
17   Diamond Grande project?
18                      MR. Van HOEY:           Object on the basis of
19           6103.
20                      Direct you not to answer.
21                      MR. MILLER:          We've been going for a
22           little more than an hour, I'd say.                        Let's
23           take a break.
24                      So unless anyone objects, let's go off
25           the record.

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-05774-AT Document 281-2 Filed 04/28/21 Page 35 of 67



                                                                      Page 229

1                       VIDEOGRAPHER:           We're going off the
2            record.         The time on the video is 4:23 p.m.
3                       (Whereupon, a recess was taken.)
4                       VIDEOGRAPHER:           We're back on the
5            record.         The time on the video is 4:36 p.m.
6    BY MR. MILLER:
7            Q          Ms. White, one of the projects that
8    you mentioned that you had worked on was Cayo
9    Marsopa.
10                      Is that correct?
11           A          Yes.
12           Q          And that's one of the projects that
13   you're currently working on.                   Correct?
14           A          That's a taxpayer that I'm currently
15   auditing, yes.
16           Q          What is your opinion as to whether the
17   conservation easement related to Cayo Marsopa was
18   properly valued?
19                      MR. Van HOEY:           Object on the basis of
20           6103.
21                      Direct you not to answer.
22           Q          What is the view of the IRS as to
23   whether the conservation easement for the Cayo
24   Marsopa project was properly valued?
25                      MR. Van HOEY:           Object on the basis of

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-05774-AT Document 281-2 Filed 04/28/21 Page 36 of 67



                                                                      Page 230

1            6103.
2                       Direct you not to answer.
3            Q          What is your view as to whether the
4    conservation easement for Cayo Marsopa was valued
5    by a qualified appraiser?
6                       MR. Van HOEY:           Object on the basis of
7            6103.
8                       Direct you not to answer.
9            Q          What is the ba- -- excuse me.
10                      What is the view of the IRS as to
11   whether the conservation easement for Cayo Marsopa
12   was valued by a qualified appraiser?
13                      MR. Van HOEY:           Object on the basis of
14           6103.
15                      Direct you not to answer.
16           Q          What is your view as to whether the
17   appraisal prepared for Cayo Marsopa was a
18   qualified appraisal?
19                      MR. Van HOEY:           Object on the basis of
20           6103.
21                      Direct you not to answer.
22           Q          What is the view of the IRS as to
23   whether the appraisal prepared for Cayo Marsopa
24   was a qualified appraisal?
25                      MR. Van HOEY:           Object on the basis of

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-05774-AT Document 281-2 Filed 04/28/21 Page 37 of 67



                                                                      Page 231

1            6103.
2                        Direct you not to answer.
3            Q           What is your view as to whether the
4    conservation easement for Cayo Marsopa protects
5    significant conservation purposes?
6                        MR. Van HOEY:           Object on the basis of
7            6103.
8                        Direct you not to answer.
9            Q           What is the view of the IRS with
10   respect to whether the conservation easement for
11   Cayo Marsopa protects significant conservation
12   purposes?
13                       MR. Van HOEY:           Object on the basis of
14           6103.
15                       Direct you not to answer.
16           Q           What is your view as to whether the
17   conservation easement for Cayo Marsopa protects
18   conservation purposes in perpetuity?
19                       MR. Van HOEY:           Object on the basis of
20           6103.
21                       Direct you not to answer.
22           Q           What is your view as to whether the
23   conservation easement for Cayo Marsopa is
24   perpetual?
25                       MR. Van HOEY:           Object on the basis of

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-05774-AT Document 281-2 Filed 04/28/21 Page 38 of 67



                                                                      Page 232

1            6103.
2                       Direct you not to answer.
3            Q          What is your view as to whether the
4    partnership structure used for Cayo Marsopa is
5    proper under the code and regulations?
6                       MR. Van HOEY:           Object on the basis of
7            6103.
8                       Direct you not to answer.
9            Q          What is the view of the IRS in terms
10   of whether the partnership structure used for Cayo
11   Marsopa is proper under the code and regulations?
12                      MR. Van HOEY:           Object on the basis of
13           6103.
14                      Direct you not to answer.
15           Q          What is your view as to whether the
16   transaction structure used for Cayo Marsopa is
17   proper under the code and regulations?
18                      MR. Van HOEY:           Object on the basis of
19           6103.
20                      Direct you not to answer.
21           Q          What is the view of the IRS in terms
22   of whether the transaction structure used for Cayo
23   Marsopa was proper under the code and regulations?
24                      MR. Van HOEY:           Object on the basis of
25           6103.

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-05774-AT Document 281-2 Filed 04/28/21 Page 39 of 67



                                                                      Page 233

1                       Direct you not to answer.
2            Q          What is your view as to whether the
3    transaction structure for Cayo Marsopa had
4    economic substance?
5                       MR. Van HOEY:           Object on the basis of
6            6103.
7                       Direct you not to answer.
8            Q          What is the view of the IRS in terms
9    of whether the transaction structure for Cayo
10   Marsopa had economic substance?
11                      MR. Van HOEY:           Object on the basis of
12           6103.
13                      Direct you not to answer.
14           Q          What is your view with respect to
15   whether the partnerships used for Cayo Marsopa had
16   a valid business purpose?
17                      MR. Van HOEY:           Object on the basis of
18           6103.
19                      Direct you not to answer.
20           Q          What is the view of the IRS with
21   respect to whether the partnerships used for Cayo
22   Marsopa had a valid business purpose?
23                      MR. Van HOEY:           Object on the basis of
24           6103.
25                      Direct you not to answer.

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-05774-AT Document 281-2 Filed 04/28/21 Page 40 of 67



                                                                      Page 234

1            Q           What is your view with respect to
2    whether the holding period claimed for Cayo
3    Marsopa was proper?
4                        MR. Van HOEY:           Object on the basis of
5            6103.
6                        Direct you not to answer.
7            Q           What is the view of the IRS with
8    respect to whether the holding period claimed for
9    Cayo Marsopa was proper?
10                       MR. Van HOEY:           Object on the basis of
11           6103.
12                       Direct you not to answer.
13           Q           What is your view with respect to
14   whether or not the charitable contribution
15   deduction claimed in relation to Cayo Marsopa was
16   allowable?
17                       MR. Van HOEY:           Object on the basis of
18           6103.
19                       Direct you not to answer.
20           Q           What is the view of the IRS with
21   respect to whether or not the charitable
22   contribution deduction claimed related to Cayo
23   Marsopa was allowable?
24                       MR. Van HOEY:           Object on the basis of
25           6103.

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-05774-AT Document 281-2 Filed 04/28/21 Page 41 of 67



                                                                      Page 235

1                        Direct you not to answer.
2            Q           What is your view as to whether
3    penalties should be imposed based on the
4    charitable contribution deduction claimed related
5    to Cayo Marsopa?
6                        MR. Van HOEY:           Object on the basis of
7            6103.
8                        Direct you not to answer.
9            Q           What is the view of the IRS as to
10   whether penalties should be imposed based on the
11   charitable contribution deduction claimed related
12   to Cayo Marsopa?
13                       MR. Van HOEY:           Object on the basis of
14           6103.
15                       Direct you not to answer.
16           Q           What is your view with respect to
17   whether or not any of the EcoVest defendants or
18   Mr. Clark committed fraud in relation to the Cayo
19   Marsopa project?
20                       MR. Van HOEY:           Object on the basis of
21           6103.
22                       Direct you not to answer.
23           Q           What is the view of the IRS with
24   respect to whether EcoVest, any of the EcoVest
25   parties, or Mr. Clark committed fraud in relation

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-05774-AT Document 281-2 Filed 04/28/21 Page 42 of 67



                                                                      Page 236

1    to the Cayo Marsopa project?
2                       MR. Van HOEY:           Object on the basis of
3            6103.
4                       Direct you not to answer.
5            Q          What is your view with respect to
6    whether or not any statements made in connection
7    with the Cayo Marsopa project were false or
8    fraudulent?
9                       MR. Van HOEY:           Object on the basis of
10           6103.
11                      Direct you not to answer.
12           Q          And what is the view of the IRS in
13   terms of whether or not any statements were made
14   in connection with the Cayo Marsopa project that
15   were false or fraudulent?
16                      MR. Van HOEY:           Object on the basis of
17           6103.
18                      Direct you not to answer.
19           Q          Ms. White, the other project or
20   taxpayer case that you're currently working on
21   related to EcoVest is Cristobal Key.
22                      Is that correct?
23           A          Yes.
24           Q          With respect to Cristobal Key, what is
25   your view as to whether the conservation easement

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-05774-AT Document 281-2 Filed 04/28/21 Page 43 of 67



                                                                      Page 237

1    in that project was properly valued?
2                        MR. Van HOEY:           Object on the basis of
3            6103.
4                        Direct you not to answer.
5            Q           What is the view of the IRS with
6    respect to whether that conservation easement was
7    properly valued?
8                        MR. Van HOEY:           Object on the basis of
9            6103.
10                       Direct you not to answer.
11           Q           What is your view in terms of whether
12   the conservation easement for Cristobal Key was
13   valued by a qualified appraiser?
14                       MR. Van HOEY:           Object on the basis of
15           6103.
16                       Direct you not to answer.
17           Q           What is the view of the IRS in terms
18   of whether the conservation easement in Cristobal
19   Key was valued by a qualified appraiser?
20                       MR. Van HOEY:           Object on the basis of
21           6103.
22                       Direct you not to answer.
23           Q           What is your view as to whether the
24   appraisal prepared for Cristobal Key was a
25   qualified appraisal?

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-05774-AT Document 281-2 Filed 04/28/21 Page 44 of 67



                                                                      Page 238

1                        MR. Van HOEY:           Object on the basis of
2            6103.
3                        Direct you not to answer.
4            Q           What is the view of the IRS in terms
5    of whether the appraisal prepared for the
6    Cristobal Key project was a qualified appraisal?
7                        MR. Van HOEY:           Object on the basis of
8            6103.
9                        Direct you not to answer.
10           Q           What is your view as to whether the
11   conservation easement for Cristobal Key protects
12   significant conservation purposes?
13                       MR. Van HOEY:           Object on the basis of
14           6103.
15                       Direct you not to answer.
16           Q           What is the view of the IRS in terms
17   of whether or not the conservation easement at
18   issue in the Cristobal Key project protects
19   significant conservation purposes?
20                       MR. Van HOEY:           Object on the basis of
21           6103.
22                       Direct you not to answer.
23           Q           What is your view with respect to
24   whether the conservation easement for Cristobal
25   Key is perpetual?

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-05774-AT Document 281-2 Filed 04/28/21 Page 45 of 67



                                                                      Page 239

1                       MR. Van HOEY:           Object on the basis of
2            6103.
3                       Direct you not to answer.
4            Q          What is the view of the IRS in terms
5    of whether the conservation easement in Cristobal
6    Key is perpetual?
7                       MR. Van HOEY:           Object on the basis of
8            6103.
9                       Direct you not to answer.
10           Q          What is your view as to whether the
11   partnership structure used for Cristobal Key was
12   proper under the code and regulations?
13                      MR. Van HOEY:           Object on the basis of
14           6103.
15                      Direct you not to answer.
16           Q          What is the view of the IRS in terms
17   of whether or not the partnership structure used
18   for Cristobal Key was proper under the code and
19   regulations?
20                      MR. Van HOEY:           Object on the basis of
21           6103.
22                      Direct you not to answer.
23           Q          What is your view as to whether the
24   transaction structure used in the Cristobal Key
25   project was proper under the code and regulations?

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-05774-AT Document 281-2 Filed 04/28/21 Page 46 of 67



                                                                      Page 240

1                       MR. Van HOEY:           Object on the basis of
2            6103.
3                       Direct you not to answer.
4            Q          What is the view of the IRS as to
5    whether the transaction structure used in the
6    Cristobal Key project was proper under the code
7    and regulations?
8                       MR. Van HOEY:           Object on the basis of
9            6103.
10                      Direct you not to answer.
11           Q          What is your view as to whether the
12   transaction structure for Cristobal Key had
13   economic substance?
14                      MR. Van HOEY:           Object on the basis of
15           6103.
16                      Direct you not to answer.
17           Q          What is the view of the IRS in terms
18   of whether the transaction structure used for the
19   Cristobal Key project had economic substance?
20                      MR. Van HOEY:           Object on the basis of
21           6103.
22                      Direct you not to answer.
23           Q          What is your view, Ms. White, in terms
24   of whether the partnerships used in the Cristobal
25   Key project had a valid business purpose?

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-05774-AT Document 281-2 Filed 04/28/21 Page 47 of 67



                                                                      Page 241

1                       MR. Van HOEY:           Object on the basis of
2            6103.
3                       Direct you not to answer.
4            Q          What is your -- excuse me.
5                       What is the IRS's view in terms of
6    whether the partnerships used in the Cristobal Key
7    project had a valid business purpose?
8                       MR. Van HOEY:           Object on the basis of
9            6103.
10                      Direct you not to answer.
11           Q          What is your view, Ms. White, in terms
12   of whether the holding period claimed with respect
13   to Cristobal Key was proper?
14                      MR. Van HOEY:           Object on the basis of
15           6103.
16                      Direct you not to answer.
17           Q          What is the view of the IRS in terms
18   of whether the holding period claimed with respect
19   to Cristobal Key was proper?
20                      MR. Van HOEY:           Object on the basis of
21           6103.
22                      Direct you not to answer.
23           Q          What is the view of the IRS in terms
24   of whether the holding period claimed with respect
25   to Cristobal Key was proper?

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-05774-AT Document 281-2 Filed 04/28/21 Page 48 of 67



                                                                      Page 242

1                       MR. Van HOEY:           Object on the basis of
2            6103.
3                       Direct you not to answer.
4            Q          What is your view, Ms. White, in terms
5    of whether the charitable contribution deduction
6    claimed in relation to Cristobal Key was
7    allowable?
8                       MR. Van HOEY:           Object on the basis of
9            6103.
10                      Direct you not to answer.
11           Q          What is the view of the IRS in terms
12   of whether the charitable contribution deduction
13   claimed for the Cristobal Key project was
14   allowable?
15                      MR. Van HOEY:           Object on the basis of
16           6103.
17                      Direct you not to answer.
18           Q          What is your view, Ms. White, in terms
19   of whether penalties should be imposed based on
20   the charitable contribution deduction claimed
21   related to the Cristobal Key project?
22                      MR. Van HOEY:           Object on the basis of
23           6103.
24                      Direct you not to answer.
25           Q          What is the view of the IRS in terms

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-05774-AT Document 281-2 Filed 04/28/21 Page 49 of 67



                                                                      Page 243

1    of whether or not penalties should be imposed
2    based on the charitable contribution deduction
3    claimed related to the Cristobal Key project?
4                       MR. Van HOEY:           Object on the basis of
5            6103.
6                       Direct you not to answer.
7            Q          What is your view, Ms. White, in terms
8    of whether EcoVest or any of the EcoVest
9    defendants or Mr. Clark committed fraud with
10   respect to the Cristobal Key project?
11                      MR. Van HOEY:           Object on the basis of
12           6103.
13                      Direct you not to answer.
14           Q          What is the view of the IRS in terms
15   of whether or not EcoVest or any of the EcoVest
16   defendants or Mr. Clark committed fraud with
17   respect to the Cristobal Key project?
18                      MR. Van HOEY:           Object on the basis of
19           6103.
20                      Direct you not to answer.
21           Q          What is your view, Ms. White, as to
22   whether or not any statements made with respect to
23   the Cristobal Key project were false or
24   fraudulent?
25                      MR. Van HOEY:           Object on the basis of

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-05774-AT Document 281-2 Filed 04/28/21 Page 50 of 67



                                                                      Page 244

1            6103.
2                        Direct you not to answer.
3            Q           What is the view of the IRS in terms
4    of whether any statements made in connection with
5    the Cristobal Key project were false or
6    fraudulent?
7                        MR. Van HOEY:           Object on the basis of
8            6103.
9                        Direct you not to answer.
10           Q           Ms. White, you also worked on a
11   project -- on a case related to a project or
12   taxpayer called "Riverside Preserve."
13                       Is that correct?
14           A           Yes.
15           Q           For the Riverside Preserve project,
16   were the conservation easements at issue properly
17   valued in your opinion?
18                       MR. Van HOEY:           So again, I'm going to
19           object on 6103.              I believe this one was on
20           the list of cases where she doesn't know
21           whether it's closed or open.
22                       And therefore, I'll direct you not to
23           answer.
24           Q           Is it the view of the IRS that the
25   conservation easement at issue in Riverside

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-05774-AT Document 281-2 Filed 04/28/21 Page 51 of 67



                                                                      Page 245

1    Preserve was properly valued?
2                        MR. Van HOEY:           Object, based on 6103.
3                        Direct you not to answer.
4            Q           What is your view, Ms. White, as to
5    whether the conservation easement related to the
6    Riverside Preserve project was valued by a
7    qualified appraiser?
8                        MR. Van HOEY:           Object, based on 6103.
9                        Direct you not to answer.
10           Q           What is the view of the IRS in terms
11   of whether the conservation easement for the
12   Riverside Preserve project was valued by a
13   qualified appraiser?
14                       MR. Van HOEY:           Object, based on 6103.
15                       Direct you not to answer.
16           Q           What is your view, Ms. White, as to
17   whether or not the appraisal prepared for the
18   Riverside Preserve project was prepared -- excuse
19   me, was a qualified appraiser -- a qualified
20   appraisal?
21                       MR. Van HOEY:           Object, based on 6103.
22                       Direct you not to answer.
23           Q           What is the view of the IRS in terms
24   of whether the appraisal prepared for the
25   Riverside Preserve project was a qualified

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-05774-AT Document 281-2 Filed 04/28/21 Page 52 of 67



                                                                      Page 246

1    appraisal?
2                        MR. Van HOEY:           Object, based on 6103.
3                        Direct you not to answer.
4            Q           Ms. White, what is your view of
5    whether the conservation easement for the
6    Riverside Preserve project protects significant
7    conservation purposes?
8                        MR. Van HOEY:           Object, based on 6103.
9                        Direct you not to answer.
10           Q           What is the IRS's view of whether or
11   not that conservation easement protects
12   significant conservation purposes?
13                       MR. Van HOEY:           Object, based on 6103.
14                       Direct you not to answer.
15           Q           What is your view as to whether the
16   conservation easement for the Riverside Preserve
17   project was perpetual?
18                       MR. Van HOEY:           Object, based on 6103.
19                       Direct you not to answer.
20           Q           What is the IRS's view in terms of
21   whether or not the conservation easement for the
22   Riverside Preserve project is perpetual?
23                       MR. Van HOEY:           Object, based on 6103.
24                       Direct you not to answer.
25           Q           What is your view as to whether the

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-05774-AT Document 281-2 Filed 04/28/21 Page 53 of 67



                                                                      Page 247

1    partnership structure used in the Riverside
2    Preserve project was proper under the code and
3    regulations?
4                       MR. Van HOEY:           Object, based on 6103.
5                       Direct you not to answer.
6            Q          What is the view of the IRS in terms
7    of whether the partnership structure used in the
8    Riverside Preserve project was proper under the
9    code and regulations?
10                      MR. Van HOEY:           Object, based on 6103.
11                      Direct you not to answer.
12           Q          What is your view, Ms. White, in terms
13   of whether the transaction structure used in the
14   Riverside Preserve project was proper under the
15   code and regulations?
16                      MR. Van HOEY:           Object, based on 6103.
17                      Direct you not to answer.
18           Q          What is your view -- I'm sorry, what
19   is the IRS's view in terms of whether the
20   transaction structure used for the Riverside
21   Preserve was proper under the code and
22   regulations?
23                      MR. Van HOEY:           Object, based on 6103.
24                      Direct you not to answer.
25           Q          What is your view, Ms. White, as to

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-05774-AT Document 281-2 Filed 04/28/21 Page 54 of 67



                                                                      Page 248

1    whether the transaction structure used for
2    Riverside Preserve had economic substance?
3                       MR. Van HOEY:           Object, based on 6103.
4                       Direct you not to answer.
5            Q          And what is the view of the IRS in
6    terms of whether the transaction structure used
7    for Riverside Preserve had economic substance?
8                       MR. Van HOEY:           Object, based on 6103.
9                       Direct you not to answer.
10           Q          What is the view -- your view,
11   Ms. White, as to whether the partnerships used for
12   Riverside Preserve had a valid business purpose?
13                      MR. Van HOEY:           Object, based on 6103.
14                      Direct you not to answer.
15           Q          What is the view of the IRS in terms
16   of whether the partnerships used for Riverside
17   Preserve had a valid business purpose?
18                      MR. Van HOEY:           Object, based on 6103.
19                      Direct you not to answer.
20           Q          What is your view, Ms. White, in terms
21   of whether the holding period claimed with respect
22   to the project Riverside Preserve was proper?
23                      MR. Van HOEY:           Object, based on 6103.
24                      Direct you not to answer.
25           Q          What is the view of the IRS in terms

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-05774-AT Document 281-2 Filed 04/28/21 Page 55 of 67



                                                                      Page 249

1    of whether the holding period claimed with respect
2    to the Riverside Preserve project was proper?
3                       MR. Van HOEY:           Object, based on 6103.
4                       Direct you not to answer.
5            Q          What is your view in terms of whether
6    the charitable contribution deduction claimed
7    related to Riverside Preserve was allowable?
8                       MR. Van HOEY:           Object, based on 6103.
9                       Direct you not to answer.
10           Q          What is the view of the IRS in terms
11   of whether the charitable contribution deduction
12   claimed related to Riverside Preserve was
13   allowable?
14                      MR. Van HOEY:           Object, based on 6103.
15                      Direct you not to answer.
16           Q          What is your view in terms of whether
17   penalties should be imposed based on the
18   charitable contribution deduction claimed for the
19   Riverside Preserve project?
20                      MR. Van HOEY:           Object, based on 6103.
21                      Direct you not to answer.
22           Q          What is the view of the IRS in terms
23   of whether penalties should be imposed based on
24   the charitable contribution deduction claimed
25   related to the Riverside Preserve project?

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-05774-AT Document 281-2 Filed 04/28/21 Page 56 of 67



                                                                      Page 250

1                       MR. Van HOEY:           Object, based on 6103.
2                       Direct you not to answer.
3            Q          What is your view as to whether
4    EcoVest or any of the EcoVest defendants committed
5    fraud with respect to the Riverside Preserve -- or
6    Mr. Clark as well?
7                       MR. Van HOEY:           Object, based on 6103.
8                       Direct you not to answer.
9            Q          And what is your view -- what is the
10   IRS's view in terms of whether EcoVest, Mr. Clark,
11   or any of the EcoVest parties committed fraud with
12   respect to the Riverside Preserve project?
13                      MR. Van HOEY:           Object, based on 6103.
14                      Direct you not to answer.
15           Q          What is your view as to whether any
16   statements made in connection with the Riverside
17   Preserve project were false or fraudulent?
18                      MR. Van HOEY:           Object, based on 6103.
19                      Direct you not to answer.
20           Q          What is the view of the IRS in terms
21   of whether any of the statements made in
22   connection with the Riverside Preserve project
23   were false or fraudulent?
24                      MR. Van HOEY:           Object, based on 6103.
25                      Direct you not to answer.

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-05774-AT Document 281-2 Filed 04/28/21 Page 57 of 67



                                                                      Page 251

1            Q          Okay, Ms. White.            I think, if I
2    recall, you only worked one other EcoVest case, is
3    that correct, and that's the White Sands Village
4    case?
5            A          Yes.
6            Q          Ms. White, for the White Sands Village
7    case, what is your view as to whether the
8    conservation easement was properly valued?
9                       MR. Van HOEY:           Object, based on 6103.
10                      As the witness has stated before, she
11           does not know whether this case is open or
12           closed because it was transferred from her
13           early on.
14                      And so because we don't know that,
15           based on 6103 I'll direct the witness not to
16           answer.
17           Q          What is the view of the IRS in terms
18   of whether the conservation easement for the White
19   Sands Village case was properly valued?
20                      MR. Van HOEY:           Object, based on 6103.
21                      Direct you not to answer.
22           Q          What is your view as to whether the
23   conservation easement for the White Sands Village
24   case was valued by a qualified appraiser?
25                      MR. Van HOEY:           Object, based on 6103.

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-05774-AT Document 281-2 Filed 04/28/21 Page 58 of 67



                                                                      Page 252

1                       Direct you not to answer.
2            Q          What is the view of the IRS in terms
3    of whether the conservation easement for White
4    Sands Village was valued by a qualified appraiser?
5                       MR. Van HOEY:           Object, based on 6103.
6                       Direct you not to answer.
7            Q          What is your view as to whether the
8    appraisal prepared for White Sands Village was a
9    qualified appraisal?
10                      MR. Van HOEY:           Object, based on 6103.
11                      Direct you not to answer.
12           Q          What is the view of the IRS in terms
13   of whether the appraisal prepared for White Sands
14   Village was a qualified appraisal?
15                      MR. Van HOEY:           Object, based on 6103.
16                      Direct you not to answer.
17           Q          What is your view as to whether the
18   conservation easement for White Sands Village
19   protects significant conservation purposes?
20                      MR. Van HOEY:           Object, based on 6103.
21                      Direct you not to answer.
22           Q          What is the view of the IRS in terms
23   of whether the conservation easement at issue for
24   White Sands Village protects significant
25   conservation purposes?

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-05774-AT Document 281-2 Filed 04/28/21 Page 59 of 67



                                                                      Page 253

1                       MR. Van HOEY:           Object, based on 6103.
2                       Direct you not to answer.
3            Q          What is your view as to whether the
4    conservation easement for White Sands Village is
5    perpetual?
6                       MR. Van HOEY:           Object, based on 6103.
7                       Direct you not to answer.
8            Q          What is the view of the IRS in terms
9    of whether the conservation easement for the White
10   Sands Village project is perpetual?
11                      MR. Van HOEY:           Object, based on 6103.
12                      Direct you not to answer.
13           Q          What is your view as to whether the
14   partnership structure used for White Sands Village
15   was proper under the code and regulations?
16                      MR. Van HOEY:           Object, based on 6103.
17                      Direct you not to answer.
18           Q          What is the view of the IRS in terms
19   of whether the partnership structure used for
20   White Sands Village was proper under the code and
21   regulations?
22                      MR. Van HOEY:           Object, based on 6103.
23                      Direct you not to answer.
24           Q          What is your view in terms of whether
25   the transaction structure used for White Sands

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-05774-AT Document 281-2 Filed 04/28/21 Page 60 of 67



                                                                      Page 254

1    Village was proper under the code and regulations?
2                       MR. Van HOEY:           Object, based on 6103.
3                       Direct you not to answer.
4            Q          What is the view of the IRS in terms
5    of whether the transaction structure was proper
6    under the code and regulations?
7                       MR. Van HOEY:           Object, based on 6103.
8                       Direct you not to answer.
9            Q          What is your view as to whether the
10   transaction structure for White Sands Village had
11   economic substance?
12                      MR. Van HOEY:           Object, based on 6103.
13                      Direct you not to answer.
14           Q          What is the view of the IRS in terms
15   of whether the transaction structure for White
16   Sands Village had economic substance?
17                      MR. Van HOEY:           Object, based on 6103.
18                      Direct you not to answer.
19           Q          What is your view as to whether the
20   partnerships used for White Sands Village had a
21   valid business purpose?
22                      MR. Van HOEY:           Object, based on 6103.
23                      Direct you not to answer.
24           Q          What is the view of the IRS in terms
25   of whether the partnerships used for White Sands

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-05774-AT Document 281-2 Filed 04/28/21 Page 61 of 67



                                                                      Page 255

1    Village had a valid business purpose?
2                       MR. Van HOEY:           Object, based on 6103.
3                       Direct you not to answer.
4            Q          What is your view as to whether the
5    holding period claimed for White Sands Village was
6    proper?
7                       MR. Van HOEY:           Object, based on 6103.
8                       Direct you not to answer.
9            Q          What is the view of the IRS in terms
10   of whether the holding period claimed for White
11   Sands Village was proper?
12                      MR. Van HOEY:           Object, based on 6103.
13                      Direct you not to answer.
14           Q          What is your view, Ms. White, in terms
15   of whether the charitable contribution deduction
16   claimed in relation to White Sands Village was
17   allowable?
18                      MR. Van HOEY:           Object, based on 6103.
19                      Direct you not to answer.
20           Q          What is the view of the IRS in terms
21   of whether the charitable contribution deduction
22   claimed for White Sands Village was allowable?
23                      MR. Van HOEY:           Object, based on 6103.
24                      Direct you not to answer.
25           Q          What is your view in terms of whether

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-05774-AT Document 281-2 Filed 04/28/21 Page 62 of 67



                                                                      Page 256

1    penalties should be imposed on the charitable
2    contribution deduction claimed related to White
3    Sands Village?
4                       MR. Van HOEY:           Object, based on 6103.
5                       Direct you not to answer.
6            Q          What is the view of the IRS in terms
7    of whether penalties should be imposed based on
8    the charitable contribution deduction claimed
9    related to White Sands Village?
10                      MR. Van HOEY:           Object, based on 6103.
11                      Direct you not to answer.
12           Q          What is your view with respect to
13   whether EcoVest, any of the EcoVest parties, or
14   Mr. Clark committed fraud in relation to the White
15   Sands Village project?
16                      MR. Van HOEY:           Object, based on 6103.
17                      Direct you not to answer.
18           Q          What is the view of the IRS in terms
19   of whether EcoVest, any of the EcoVest parties, or
20   Mr. Clark committed fraud with respect to the
21   White Sands Village project?
22                      MR. Van HOEY:           Object, based on 6103.
23                      Direct you not to answer.
24           Q          What is your view, Ms. White, in terms
25   of whether any of the statements made in

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-05774-AT Document 281-2 Filed 04/28/21 Page 63 of 67



                                                                      Page 257

1    connection with the White Sands Village project
2    were false or fraudulent?
3                       MR. Van HOEY:           Object, based on 6103.
4                       Direct you not to answer.
5            Q          And what is the view of the IRS in
6    terms of whether any of the statements made with
7    respect to White Sands Village were false or
8    fraudulent?
9                       MR. Van HOEY:           Object, based on 6103.
10                      Direct you not to answer.
11           Q          Ms. White, let's turn to a new topic.
12                      You mentioned, at the outset of our
13   conversation about the audits, that you speak with
14   sometimes the taxpayers, sometimes
15   representatives.
16                      Do you ever seek to interview other
17   third parties -- say, you know, the city where the
18   land is located -- but I guess, any third parties
19   other than the taxpayer and their representatives?
20           A          As it relates to the EcoVest case?
21           Q          As it relates to any -- generally to
22   your work on conservation easement-related audits.
23           A          It would depend on the case.
24           Q          For any of the cases, do you seek to
25   interview municipalities or states where the

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-05774-AT Document 281-2 Filed 04/28/21 Page 64 of 67



                                                                      Page 258

1    property is located?
2            A          I mean, that's a....
3                       That could be a third party, yes.
4            Q          In your work on conservation easement
5    projects, have you ever communicated with a state
6    or municipality?
7            A          Yes.
8            Q          Why would you communicate with a state
9    or municipality for your projects?
10           A          As it relates to maybe zoning issues,
11   of development that's in the area.
12           Q          What would you want to find out about
13   zoning or development?
14           A          Well, I would think we would need to
15   know how land would -- how the area is zoned, that
16   particular land.             Is it -- is zoning required, or
17   anything along those lines.
18           Q          Have you ever spoken with anyone from
19   the Land Trust Alliance?
20           A          No.
21           Q          Have you ever heard anything about the
22   Land Trust Alliance in relation to your work on
23   conservation easement projects?
24           A          I've heard of the Land Trust Alliance.
25           Q          And what have you heard about them?

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-05774-AT Document 281-2 Filed 04/28/21 Page 65 of 67



                                                                      Page 259

1            A          I have not -- I've heard of them.
2    I've never had any particular conversations about
3    them.
4            Q          Have you heard of the Partnership for
5    Conservation?
6            A          No.
7            Q          What is a Section 6700 investigation?
8            A          I don't know.
9            Q          Were you involved in a Section 6700
10   investigation related to EcoVest, any of the
11   EcoVest parties, or Mr. Clark?
12           A          I don't know what a Section 6700
13   investigation is.
14           Q          Counsel may object to this next
15   question.         So I'm going to ask it; and maybe
16   please give Mr. Van Hoey a chance to object before
17   you answer, Ms. White.
18                      Ms. White, have you ever been involved
19   in a criminal investigation related to EcoVest?
20                      MR. Van HOEY:           Object on the basis of
21           Section 6103.
22                      Direct you not to answer.
23           Q          The same thing, Ms. White:                  Mr. Van
24   Hoey might object to my next two questions.                             So
25   please give him a chance to do so.

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-05774-AT Document 281-2 Filed 04/28/21 Page 66 of 67



                                                                       Page 260

1                        Have you ever been involved in a
2    criminal investigation related to any of the
3    EcoVest parties:              Mr. Salon, Mr. Teal,
4    Mr. McCullough?
5                        MR. Van HOEY:           Object on the basis of
6             6103.
7                        Direct you not to answer.
8             Q          And the same thing with respect to
9    Mr. Clark:          Have you ever been involved in a
10   criminal investigation with respect to Mr. Clark?
11                       MR. Van HOEY:           Object on the basis of
12            6103.
13                       Direct you not to answer.
14                       MR. MILLER:          Let's turn to a document,
15            please.         This is Tab No. 59.              The Bates
16            number is USPROD-0114438, and I think it
17            will be Exhibit 484.
18                       (Whereupon, Doris White Exhibit 484
19            was marked for identification.)
20            Q          Ms. White, please tell me when you
21   have the exhibit either from the website or on the
22   shared screen, whichever one you're going to be
23   using.        This is a pretty short document.
24            A          Yes, I see the document.
25            Q          Ms. White, did you participate in site

                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 1:18-cv-05774-AT Document 281-2 Filed 04/28/21 Page 67 of 67



                                                                      Page 261

1    visits of properties related to EcoVest in
2    March 2019?
3            A          Yes, I did.
4            Q          And this document -- if you scroll
5    down, Kandyce, if you don't mind -- lists about a
6    dozen such properties.
7                       Did you visit all of these properties?
8            A          Yes, I think we did.
9            Q          So some of these properties are among
10   the cases that we talked about you had worked on
11   previously.          Ocean Grove is here.              Diamond Grande
12   is here.
13                      Those are ones you worked on.                    Right?
14           A          Yes.
15           Q          But you didn't work on some of these,
16   such as Sanibel or Waterway Grove.
17                      Is that correct?
18           A          That's correct.
19           Q          So how did you come to visit those
20   properties, even though they weren't your cases?
21           A          I was with the engineers, and we just
22   visited all the properties at one time.
23           Q          Who else was on that trip with you?
24           A          There was Rick Nixon, Gary -- what's
25   Gary's name? -- Gary McGurrin.

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
